Citation Nr: 1436586	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2. Whether new and material evidence has been received sufficient to reopen a service connection claim for an acquired psychiatric disability, to include an anxiety disorder and posttraumatic stress disorder, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received sufficient to reopen a service connection claim for shin splints, and if so, whether service connection is warranted.  

4. Whether the reduction in the rating for the Veteran's hearing loss from 20 percent to 10 percent for the period from July 2010 to April 2011 was proper.  

5. Entitlement to a compensable disability rating for hemorrhoids.  

6. Entitlement to a compensable disability rating for a right ring finger disability.  


7. Entitlement to a disability rating in excess of 10 percent for otitis media.  

8. Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss for the period from April 2010 to April 2011, and in excess of 50 percent for the period from April 2011.  

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June to September 1980, and from February 1981 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, April 2010, May 2011, and September 2012 rating decisions of the RO in Nashville, Tennessee.   

Regardless of the RO's decisions as to whether to reopen the Veteran's service connection claims for an acquired psychiatric disability and shin splints, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

Since filing his claim for service connection for PTSD, the Veteran has received other psychiatric diagnoses including an anxiety disorder. Based on the Veteran's contentions and VA treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before the undersigned at a May 2014 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issues of entitlement to service connection for shin splints, entitlement to a disability rating in excess of 10 percent for otitis media, entitlement to an increased disability rating for hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2014 Board hearing, prior to promulgation of a decision in the appeal for an increased disability rating for tinnitus, the Veteran withdrew the appeal.  

2. An unappealed April 2007 rating decision, of which the Veteran was notified in April 2007, declined to reopen the service connection claim for shin splints on the basis that new and material evidence had not been submitted showing current treatment for shin splints.  

3. An unappealed April 2008 rating decision, of which the Veteran was notified in April 2008, declined to reopen the service connection claim for an acquired psychiatric disability on the basis that new and material evidence had not been submitted showing a relationship between the Veteran's current psychiatric disability and his service.  

4. Additional evidence received since the April 2007 and April 2008 rating decisions is neither cumulative nor redundant, and raises a reasonable possibility of substantiating both the Veteran's service connection claims for shin splints and an acquired psychiatric disability.  

5. The Veteran's current psychiatric disability is related to his active service.  

6. In September 2009, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected bilateral hearing loss from 20 percent to 10 percent, based on an August 2009 VA audiology examination showing improvement in his condition.  

7. In September 2009, within 30 days of notification of the proposed rating reduction, the Veteran requested a hearing on the proposed reduction. The RO did not take any action on the Veteran's hearing request, and did not afford the Veteran a hearing on the proposed reduction.  

8. The Veteran's service-connected hemorrhoids have been productive of internal and external hemorrhoids, but not irreducible large or thrombotic hemorrhoids with excessive redundant tissue and frequent recurrences at any time during the period on appeal.  

9. The Veteran's service-connected right ring finger disability has not been manifested by extremely unfavorable ankylosis at any time during the period on appeal, and the finger is intact.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The April 2007 rating decision denying the service connection claim for shin splints is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3. The April 2008 rating decision denying the service connection claim for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4. Evidence received since the April 2007 and April 2008 rating decisions is new and material to the service connection claims for shin splints and an acquired psychiatric disability; therefore, both claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

5. The criteria for service connection for an acquired psychiatric disability have been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

6. Reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 10 percent for the period from July 2010 to April 2011 was not proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2013).

7. The criteria for a compensable disability rating for service-connected hemorrhoids have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2013). 

8. The criteria for a compensable disability rating for a service-connected right ring finger disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The appeals to reopen the service connection claims for shin splints and an acquired psychiatric disability, as well as entitlement to service connection for an acquired psychiatric disability, have been granted.  Furthermore, the Veteran's increased rating claim for tinnitus has been withdrawn.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's increased rating claims for hemorrhoids and a right ring finger disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  A June 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's increased rating claim for a right ring finger disability in September 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Similarly, a March 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's increased rating claim for hemorrhoids in September 2012.  Id.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied with respect to the claims decided herein.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  On July 22, 2014, the Board granted the Veteran's Motion for extension of time to submit additional evidence.  A packet of additional medical evidence was received on August 6, 2014.   

As discussed in the remand below, the Veteran's Social Security Administration (SSA) records have not been associated with the file.  The Veteran has indicated the specific disabilities for which he receives disability compensation on several occasions. He has never indicated that he receives SSA disability compensation based on either hemorrhoids or his right ring finger disability, and there is no other indication in the evidence of record that he receives disability compensation for either of these service-connected disabilities.  Accordingly, the Board finds these records would have no bearing on the Veteran's increased rating claims for hemorrhoids or a right ring finger disability, and he is therefore not prejudiced by the Board's adjudication of these claims in the absence of Social Security Administration records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with several VA examinations for his service-connected hemorrhoids and right ring finger disability.  The Veteran has not reported receiving any recent treatment specifically for either of these conditions other than at VA and the private treatment mentioned above, records of which are in the file. There is no objective evidence indicating that there has been a material change in the severity of either service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  

The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate both disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the above claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Merits

A. Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determinations being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At his May 2014 Board hearing, the Veteran communicated that he was withdrawing his appeal for a disability rating in excess of 10 percent for tinnitus.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for a disability rating in excess of 10 percent for tinnitus is dismissed.

B. New and Material Evidence for Shin Splints and Psychiatric Disability

The Veteran filed his original service connection claim for shin splints in March 1988, which was denied in a February 1989 rating decision on the basis that shin splints were not detected on the VA examination provided in connection with the claim.  His original November 2001 service connection claim for an acquired psychiatric disability was denied in a December 2001 rating decision on the basis that there was no evidence of a confirmed PTSD diagnosis and the fact that the service department was unable to corroborate the Veteran's alleged PTSD stressors.   There were several subsequent rating decisions issued on both claims.  

The last prior final denial of the Veteran's service connection claim for shin splints occurred in April 2007.  The April 2007 rating decision declined to reopen the service connection claim because the new evidence submitted did not show treatment for shin splints.  The Veteran was notified of this decision and of his right to appeal it in April 2007.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the April 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The last prior final denial of the Veteran's service connection claim for an acquired psychiatric disability occurred in April 2008.  The April 2008 rating decision declined to reopen the service connection claim for an acquired psychiatric disability because the new evidence submitted did not show a relationship between the Veteran's acquired psychiatric disability and his service.  The Veteran was notified of this decision and of his right to appeal it in April 2008.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the April 2008 rating decision became final.  Id.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's service connection claim for shin splints was originally denied for lack of evidence of a current disability.  Evidence has subsequently been received in the form of the Veteran's VA treatment records showing persistent complaints of and treatment for shin pain.  This evidence is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

The Veteran's service connection claim for an acquired psychiatric disability was originally denied for lack of a current PTSD diagnosis and lack of a relationship between a current psychiatric disability and service.  Evidence has subsequently been received, in the form of the Veteran's VA treatment records and examination reports, which includes several current psychiatric diagnoses as well as an opinion indicating the Veteran's psychiatric disability is related to his experiences in service.  This evidence is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the existence of both a current disability and a relationship between the current disability and service.  Therefore, the evidence is both new and material, and the claim must be reopened.  See id.  



C. Service Connection

The Veteran's service connection claims for shin splints and an acquired psychiatric disability have been reopened.  As noted below, the Veteran's service connection claim for shin splints must be remanded for further development.  As to the service connection claim for an acquired psychiatric disability, the Veteran contends that his current disability is a result of events he experienced during active service.  For the reasons that follow, the Board finds service connection for an acquired psychiatric disability is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The medical evidence of record shows the Veteran has a current diagnosis of an anxiety disorder.  It is unclear whether the Veteran has a current diagnosis of PTSD which conforms with the regulatory requirements of 38 C.F.R. § 4.125(a).  As this diagnosis is unclear and the diagnosis of anxiety disorder will allow a grant of service connection, the Board will use the anxiety disorder diagnosis to best characterize the Veteran's current psychiatric disability.  See Clemons v. Shinseki, supra.  The first element of the Veteran's service connection claim is met.  

The Veteran has submitted numerous statements throughout the claim and appeals process relating to the in-service stressors that he believes caused his current psychiatric disability.  Some of the Veteran's reported stressors could not be corroborated by the service department due to their vague nature, such as an accident during which the Veteran witnessed a fellow soldier get crushed in between an ammunition carrier and a mobile Howitzer.  However, one stressor is clearly documented in the Veteran's service treatment records and has previously been used as the basis for his service connection claim for hearing loss.  

Service treatment records reflect that in February 1982, the Veteran sustained a serious ear injury when his head was very close to the muzzle of a 155 mm cannon that was accidentally set off.  The Veteran was immediately hospitalized and unable to hear for several days following the accident.  The Veteran has submitted statements and testimony regarding the shock he suffered as a result of this trauma and the overwhelming anxiety he felt when he woke up in the hospital and was unable to hear.  As this incident is clearly documented in the service treatment records and has been verified by the service department, the Board finds the second element of the Veteran's service connection claim is met.  

The Veteran was afforded a March 2013 VA psychiatric examination in connection with his service connection claim.  After clinical examination, the examiner provided a diagnosis of anxiety disorder, not otherwise specified.  The examiner stated that based on the results of that day's examination, the Veteran did not meet the criteria for any other psychiatric diagnosis.  The examiner observed that the Veteran had been provided other psychiatric diagnoses, and noted she was unable to speak to the diagnostic formulations of other clinicians and was only able to evaluate the symptoms presented on examination.  

On examination, the Veteran reported several stressful events during his active service, including the accident wherein the cannon was accidentally fired next to his head.  The examiner indicated that none of the Veteran's reported stressors were adequate to support a diagnosis of PTSD.  However, the examiner opined based on the Veteran's exhibited hyperarousal and re-experiencing symptoms that the Veteran's anxiety disorder was at least as likely as not related to his military stressors.  

The RO subsequently requested an addendum opinion from the examiner regarding which of the Veteran's reported stressors were related to his anxiety disorder.  The examiner's April 2013 response indicated that a stressor involving the serious injury of another soldier during a "gun run" exercise was related to the Veteran's anxiety disorder.  However, the April 2013 addendum opinion did not provide any discussion of the Veteran's other reported stressors or any reasons why the other stressors (including the cannon being fired next to the Veteran's head) were not related to his anxiety disorder.  The Board notes that the examiner's April 2013 opinion indicated that the Veteran's anxiety disorder was related to multiple stressors.  

The Board finds that the preponderance of the competent and credible evidence of record shows a relationship between the Veteran's current psychiatric disability and his verified in-service stressor.  The Veteran has submitted numerous statements regarding the in-service accident when a cannon was accidentally fired next to his head and the psychological effects of that traumatic incident.  In fact, the Veteran reported in his July 2010 statement that he was "shell shocked" and had nightmares as a result of the cannon blast.   The March 2013 VA examiner noted the cannon accident among the Veteran's reported stressors, and opined that his anxiety disorder was at least as likely as not related to multiple military stressors.  

The Board has considered the examiner's April 2013 addendum opinion, but finds it to be of less probative value than the March 2013 opinion and the Veteran's statements regarding the relationship between the cannon accident and his current psychiatric disability.  As noted above, the April 2013 addendum only discussed one of the alleged stressors and did not provide any reasons for excluding the other stressors reported on examination.  A discussion of the reasons the other stressors were excluded was particularly important in light of the fact that the examiner's March 2013 opinion attributed the Veteran's anxiety disorder to multiple military stressors.  

Accordingly, the Board finds that the competent and credible evidence weighs in favor of a relationship between the Veteran's current psychiatric disability and his service and the third element of his service connection claim is met.  As such, the Veteran's service connection claim for an acquired psychiatric disability is granted.  

D. Rating Reduction 

The Veteran contends that the reduction in disability rating for his service-connected prostate cancer from 20 percent to 10 percent for the period from July 2010 to April 2011 was improper.  For the reasons that follow, the Board finds that the rating reduction was improper as the RO failed to adhere to due process requirements.   

Entitlement to service connection for bilateral hearing loss was originally established in a February 1989 rating decision.  At that time, the RO assigned a 10 percent disability rating effective February 1988.  A December 2006 rating decision increased the disability rating to 20 percent, effective August 2005.  In a September 2009 rating decision, the RO proposed a reduction in rating from 20 percent to 10 percent based on the results of an August 2009 VA audiology examination which appeared to show improvement in the Veteran's hearing loss.  An April 2010 rating decision then effectuated the reduction, effective July 1, 2010.  The Board notes that based on the results of an April 2011 VA audiology examination, a May 2011 rating decision subsequently increased the disability rating for bilateral hearing loss from 10 percent to 50 percent, effective April 25, 2011.  

The Board notes that the burden of proof is on VA to justify a reduction in disability rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (holding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

There are also several due process requirements that must be satisfied in order to properly effect a rating reduction.  Initially, a rating decision proposing the reduction must be prepared which sets forth all material facts and reasons for the proposed reduction.  38 C.F.R. § 3.105(e).  The RO issued such a rating decision on September 5, 2009, and this proposal thoroughly explained the results of the August 2009 VA audiology exam and why the results indicated that a 10 percent rating was most appropriate to characterize the Veteran's bilateral hearing loss at that point.  

In addition to the rating decision explaining the reasons for the proposed reduction, a beneficiary must be notified of the contemplated action and the reasons for it, and given 60 days from the date of the notice for the presentation of additional evidence to show that the rating should not be reduced.  Id.  The RO provided a letter with such notice to the Veteran on September 8, 2009.  

A beneficiary must also be informed that he will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the notice.  38 C.F.R. § 3.105(i)(1).  If a predetermination hearing request is received by VA within 30 days from the date of the notice, VA will notify the beneficiary in writing of the time and place of the hearing to be conducted at the RO at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  Id.  

In this case, the September 8, 2009 letter provided the Veteran with the required information regarding predetermination hearings.  A September 14, 2009 report of contact shows the Veteran called to request a predetermination hearing.  However, there is no indication in the claims file that the RO took any action on this request or that such a hearing was held.  As the evidence of record does not show that any action was taken on the Veteran's timely predetermination hearing request and the Veteran was not afforded the predetermination hearing to which he was entitled, the Board finds the rating reduction for bilateral hearing loss was improper.  

As the rating reduction for bilateral hearing loss from 20 percent to 10 percent for the period from July 1, 2010 to April 24, 2011 was improper, the 20 percent rating is restored for that period.  

E. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

1. Hemorrhoids

The Veteran contends that he is entitled to a compensable rating for his service-connected hemorrhoids due to the severity of his symptoms.  For the reasons that follow, the Board finds that a compensable rating for hemorrhoids has not been warranted at any time during the period on appeal.  

Service connection for hemorrhoids was granted in a February 1989 rating decision, with an effective date of February 1988.  A noncompensable disability rating has been in effect since that time.  The Veteran filed a claim for an increased rating in March 2012.  This claim was denied in the September 2012 rating decision currently on appeal.   

The Veteran's disability has been evaluated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under 38 C.F.R. § 4.114 , DC 7336, which pertains to both internal and external hemorrhoids, a 0 percent (noncompensable) evaluation is warranted for mild or moderate hemorrhoids. A 10 percent evaluation is warranted for irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  Id.  

The Veteran reported in his March 2012 statement that he had approximately six flare-ups of his hemorrhoids per year.  He reported that during the flare-ups, the hemorrhoids swell and he uses Preparation H, Tucks medicated pads, and hot water to reduce the swelling.  The Veteran stated that during the flare-ups the hemorrhoids were very painful and made it difficult to walk, sit, or sleep.   At his May 2014 Board hearing, the Veteran testified that he had constant swelling from his hemorrhoids, as well as bleeding with bowel movements.  

The Veteran's VA treatment records show he has a current diagnosis of hemorrhoids.  However, treatment records for the period on appeal do not show complaints of or treatment for hemorrhoids.  The only discussion of hemorrhoids appears to be in a June 2012 treatment note.  At that time, the Veteran reported to his primary care physician that he had had hemorrhoids but that they had subsided.  

The Veteran was afforded a May 2012 VA examination in connection with his increased rating claim.  On examination, the Veteran reported that hemorrhoids were an intermittent problem, and that the last flare-up was four months earlier.  He reported that the flare-ups lasted two to three days and were relieved with rest, Sitz baths, and Preparation H.  The examiner noted that no continuous medication was used for the Veteran's hemorrhoids.  

On clinical examination, the examiner indicated that three external hemorrhoids were present, as well as three to four internal hemorrhoids.  The examiner reported that the hemorrhoids were mildly tender, with no bleeding or inflammation.  The examiner indicated that the external hemorrhoids were small or moderate in size, and that all of the hemorrhoids were mild to moderate in severity.  The examiner also opined that the Veteran's hemorrhoids were not severe enough to preclude either physical or sedentary employment, and that the hemorrhoids did not impact his ability to work.  

The Board finds the criteria for a compensable disability rating have not been met.  The Veteran has reported having flare-ups approximately six times per year, during which his hemorrhoids swell to a degree that makes it uncomfortable to walk, sit, or sleep.  The Veteran has also reported bleeding with bowel movements.  The Veteran's VA treatment records for the period on appeal do not show any complaints of or treatment for hemorrhoids.  In June 2012, the Veteran reported to his primary care physician that he had had hemorrhoids, but they had subsided.  

The May 2012 VA examination found internal and external hemorrhoids of small to moderate size and mild to moderate severity.  There was no indication of irreducible large or thrombotic hemorrhoids with excessive redundant tissue, bleeding, or inflammation.  There is no indication in the medical evidence of record that the Veteran has suffered from irreducible large or thrombotic hemorrhoids at any time during the appeal.  In fact, the Veteran has reported that during flare-ups, the hemorrhoids are reduced with Preparation H, Tucks medicated pads, and Sitz baths in hot water.  

As the medical evidence of record does not show irreducible large or thrombotic hemorrhoids, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for hemorrhoids on a schedular basis.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

2. Right Ring Finger

The Veteran contends that he is entitled to a compensable disability rating for his service-connected right ring finger disability due to the severity of his symptoms.  For the reasons that follow, the Board finds a compensable rating has not been warranted at any time during the period on appeal.  

Service connection for residuals of a crush injury to the right ring finger was granted in a December 2006 rating decision, with an effective date of August 2006.  A noncompensable disability rating has been in effect since that time.  The Veteran filed an increased rating claim in June 2009, and this claim was denied in the September 2009 rating decision currently on appeal.  

The Veteran's service-connected residuals of a right ring finger crush injury are currently rated under Diagnostic Code (DC) 5230.  Per DC 5230, limitation of motion of the ring finger is to be noncompensably rated.  See 38 C.F.R. § 4.71a, DC 5230.  Under DC 5227, favorable or unfavorable ankylosis of the ring finger, or any limitation of motion of the ring finger, is to be rated noncompensable.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, DC 5155. With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following DC 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id. Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5155.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202   (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  




In the Veteran's July 2009 statement, he reported that his right ring finger disability prevented him from constantly using a hammer because of the pain it caused his finger.  He also reported that he was unable to bend his ring finger to the extent he could bend his other fingers.  At his May 2014 Board hearing, the Veteran reported that the symptoms of his right ring finger disability included locking and loss of strength.  

The Veteran's VA treatment records for the period on appeal do not reflect any diagnoses, complaints, or treatment related to a right ring finger disability.  

The Veteran underwent a VA examination in connection with his increased rating claim in July 2009.  On examination, he reported symptoms of pain, limited motion and stiffness.  The Veteran reported using Aleve and Naproxen to treat these symptoms.  He also reported severe daily flare-ups of his finger disability which lasted several hours.  He reported that the flare-ups were alleviated with rest and Naproxen.  The Veteran stated that during flare-ups, which were unpredictable but precipitated by increased gripping, he had difficulty with grip strength and locking of the distal interphalangeal joint.  

On clinical examination, range of motion in the distal interphalangeal joint was 0 to 60 degrees and range of motion in the proximal interphalangeal joint was 0 to 100 degrees.  Sensation was intact to fine touch, vibration, and pin prick testing.  There was no objective evidence of pain following repetitive motion.  There was additional limitation of motion following repetitive motion testing, with fatigue as the most important factor.  There was decreased strength with resistance to flexion.  X-rays of the right ring finger yielded normal results.  

An additional VA examination was conducted in May 2012.  The May 2012 examiner noted residuals of the crush injury included mild pain, reduced grip of the digit, and limitation of flexion in the distal interphalangeal joint.  On clinical examination, there was no gap between the finger and thumb or between the fingertip and the palm.  The Veteran was able to perform repetitive use testing and there was no additional limitation of motion following the testing.  The examiner found less movement than normal and weakened movement in the right ring finger, as well as reduced grip strength.  No ankylosis was found.  The examiner stated that modest diminution of grip in the right hand impacted the Veteran's ability to work, but was not severe enough to preclude either physical or sedentary employment.  

Based on the evidence of record, the Board finds that a compensable rating for residuals of a right ring finger crush injury is not warranted.  As outlined above, the governing criteria provide for a compensable rating for ring finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the ring finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  As neither amputation nor extremely unfavorable ankylosis is shown, a compensable rating is not warranted at this time. 

The Board has considered whether an increased disability rating is warranted for the Veteran's residuals of a right ring finger crush injury based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and per the Court's holding in DeLuca.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a non-compensable rating for his right ring finger disability under DC 5230. This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected right ring finger disability on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


3. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted for either of the ratings on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's hemorrhoids is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of swelling, discomfort, and bleeding with bowel movements.  All these symptoms have been anticipated by the diagnostic code used to rate this disability.  Similarly, the schedular evaluation for the Veteran's right ring finger disability is not inadequate.  The Veteran has complained of pain, stiffness, loss of strength and limitation of motion.  All these symptoms have also been anticipated by the diagnostic code used to rate the disability.

The evidence does not show that either disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted for hemorrhoids or a right ring finger disability.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

ORDER

The appeal for a disability rating in excess of 10 percent for tinnitus is dismissed.  

The appeal to reopen the service connection claim for an acquired psychiatric disability is granted and service connection is granted.  

The appeal to reopen the service connection claim for shin splints is granted; the appeal is granted to this extent only.  

As the reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 10 percent for the period from July 2010 to April 2011 was improper, the appeal is granted and the 20 percent rating is restored.  

Entitlement to a compensable disability rating for hemorrhoids is denied.  

Entitlement to a compensable disability rating for a right ring finger disability is denied.  


REMAND

The Veteran's claims of entitlement to service connection for shin splints, entitlement to a disability rating in excess of 10 percent for otitis media, entitlement to an increased disability rating for hearing loss, and entitlement to TDIU must be remanded for further development.  In addition to the development requested below for each specific disability, any outstanding VA treatment records relating to the disabilities discussed should also be obtained.  

A. Shin Splints

As discussed above, the Veteran's service connection claim for shin splints has been reopened.  The Veteran contends he is entitled to service connection for shin splints because he first experienced the condition in service and has continued to experience it since service.  The Veteran has not been afforded a VA examination to determine whether his current complaints of and treatment for shin pain is related to his in-service diagnosis of shin splints.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record indicates the Veteran has made persistent complaints regarding shin pain, and has been treated for this condition.  The Veteran's service treatment records show that he was diagnosed with shin splints in October 1987.  The Veteran has consistently reported experiencing continuous symptoms of shin splints, in the form of chronic shin pain, from the time of his discharge from service to the present.  The Veteran submitted a May 2012 statement from his treating VA physician, who observed that the Veteran's service treatment records showed complaints and diagnoses of shin splints, and that the Veteran's May 1979 entrance examination did not contain any indications of shin pain.  However, she stated that she was unable to comment on whether the impairment began during service from those records alone.  

Therefore, in this case there is evidence of a current disability, evidence establishing an in-service diagnosis of shin splints, and an indication that the two may be related.  At present, however, there is insufficient competent medical evidence to decide the case.  The Board finds a VA examination is required.  See id. 

B. Otitis Media and Hearing Loss

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for otitis media, and an increased rating for hearing loss.  The Board notes that the reduction in disability rating for the Veteran's hearing loss from 20 percent to 10 percent for the period from July 2010 to April 2011 has been found improper, and the 20 percent rating is to be restored.  During the pendency of the rating reduction appeal, the Veteran submitted and properly appealed an April 2010 increased rating claim for hearing loss.  The Veteran continued to prosecute the appeal of his increased rating claim after the grant of a 50 percent rating for hearing loss in May 2011, with an April 2011 effective date.  Accordingly, entitlement to a disability rating in excess of 20 percent for the period from April 2010 to April 2011 and in excess of 50 percent for the period from April 2011 forward must be determined.  

The Veteran has indicated on multiple occasions during the course of his appeal, including during his May 2014 Board hearing, that he receives disability compensation from the Social Security Administration (SSA).  The Veteran indicated at his May 2014 Board hearing that he believes he receives this compensation based in part on his hearing problems, which may include both his hearing loss and otitis media.  The Veteran has repeatedly reported that his frequent ear infections prevent him from wearing his hearing aids.  No SSA disability records are included in the claims file.  Although the undersigned held the record open following the hearing in order for the Veteran to obtain and submit his SSA disability records, the Veteran has not done so to date.    

The Veteran's SSA disability records may be relevant to his increased rating claims for both hearing loss and otitis media.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992).  
 
C. TDIU

The Veteran asserts that he unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  The Veteran's service connection claim for an acquired psychiatric disability has been granted above.  The rating assigned for the Veteran's psychiatric disability may impact his combined disability rating and affect whether he meets the schedular requirements for TDIU outlined in 38 C.F.R. § 4.16.  

Furthermore, the Veteran has indicated on multiple occasions throughout his appeal that he currently receives SSA disability compensation on the basis of several service-connected disabilities.  As noted above, no SSA records are included in the claims file.  As these records may be highly relevant to the Veteran's TDIU claim, VA must attempt to obtain them before adjudicating the claim.  See Murincsak v. Derwinski, supra. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and associate with the claims file a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

2. The RO/AMC should also attempt to obtain and associate with the claims file any outstanding VA treatment records related to the Veteran's shin disability, otitis media, and/or hearing loss for the period from 2007 to the present.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if any outstanding VA treatment records are unavailable.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current disability manifested by shin pain, to include whether a diagnosis of shin splints is appropriate.  The examiner should review the contents of the entire claims file, and obtain relevant history from the Veteran.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current shin disability is causally related to his in-service diagnosis of shin splints.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4. After completion of the above and any other development deemed necessary, the RO should readjudicate the claims remaining on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


